AMENDMENT TO MASTER CUSTODY AGREEMENT SCHEDULE 1 The following is a list of the Investment Companies and their respective Series for which the Custodian shall serve under the Amendment dated May 16, 2001 to that certain Master Custody Agreement dated as of February 16, 1996. INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Alternative Strategies Funds Delaware Statutory Trust Franklin Pelagos Commodities Strategy Fund Franklin Pelagos Managed Future Strategy Fund Franklin California Tax-Free Income Fund Delaware Statutory Trust Franklin California Tax-Free Trust Delaware Statutory Trust Franklin California Insured Tax-Free Income Fund Franklin California Intermediate-Term Tax-Free
